 



EXHIBIT 10.17
NOTE
(MEZZANINE LOAN)
(Walker Ranch Property)

$4,740,000.00   October 31, 2006

     FOR VALUE RECEIVED, the undersigned, NNN APARTMENT REIT HOLDINGS, L.P., a
Virginia limited partnership (the “Borrower”), hereby promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Lender”), in care of Agent to
Agent’s address at One Wachovia Center, 301 South College Street, Charlotte,
North Carolina 28288, or at such other address as may be specified in writing by
the Agent to the Borrower, the principal sum of FOUR MILLION SEVEN HUNDRED FORTY
THOUSAND AND NO/100 DOLLARS ($4,740,000.00) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Loans made by the Lender to the
Borrower under the Mezzanine Credit Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Mezzanine Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Mezzanine Credit Agreement.
     The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Mezzanine Credit Agreement or hereunder in respect of the
Loans made by the Lender.
     This Note is one of the Notes referred to in the Mezzanine Credit Agreement
dated as of October 31, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Mezzanine Credit Agreement”), by and among the
Borrower the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Mezzanine Credit Agreement.
     The Mezzanine Credit Agreement provides for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified therein.
     Except as permitted by Section 12.5(d) of the Mezzanine Credit Agreement,
this Note may not be assigned by the Lender to any other Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this Note
under seal as of the date first written above.

                      NNN APARTMENT REIT HOLDINGS, L.P., a Virginia limited
partnership    
 
                    By:   NNN Apartment REIT, Inc., its sole General Partner    
 
               
 
      By:
Name:   /s/ Stanley J. Olander, Jr.
 
Stanley J. Olander, Jr.    
 
      Title:   CEO    
 
          [SEAL]    

2